Citation Nr: 0510649	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for arthritis of the 
hips, legs and feet secondary to a service-connected low back 
disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the National Guard/United States 
Army Reserve in May 1980; she had active duty for training 
(ACDUTRA) from May 9, 1980 to October 20, 1980.  She 
apparently continued as a member of the National Guard until 
February 1982, when she was discharged due to unsatisfactory 
participation; her other periods of active duty for training 
or inactive duty training, if any, have not been verified.  
It is not contended that any of the disorders on appeal for 
service connection are in any way related to the training in 
the Army Reserve.  Allegations are that the pathology is 
secondary to a service-connected low back disability.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
in which the RO denied the appellant claims of entitlement to 
service connection for a psychiatric disorder and for 
arthritis of the hips, legs and feet, each claimed as 
secondary to the service-connected low back disability and 
denied her claims of entitlement to an evaluation in excess 
of 20 percent for the low back disability and entitlement to 
a total disability evaluation based on individual 
unemployability (TDIU) by reason of service-connected 
disability.

In November 2004, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

The Board notes that the appellant's claim of entitlement to 
TDIU by reason of service-connected disability is now, in 
light of the Board's grant of secondary service connection 
for the aggravation of her major depressive disorder, as set 
forth below, inextricably intertwined with the rating of that 
psychiatric disorder.  Accordingly, further appellate 
consideration will be deferred and the issue of entitlement 
to TDIU is remanded to the RO for action as described below.


FINDINGS OF FACT

1.  The appellant is service connected for a low back 
disability.

2.  The service-connected low back disability has made 
chronically worse the appellant's major depressive disorder.

3.  There is no radiographic evidence of the existence of any 
arthritis in the appellant's hips or legs or feet.

4.  The appellant's service-connected lumbar strain 
disability is manifested by complaints of severe low back 
pain with pain on motion and with reduced activity due to the 
pain; it is also manifested by objective clinical findings of 
mild muscle spasms, moderate restriction of lumbar spine 
motion and pain on motion.

5.  The level of disability produced by the appellant's low 
back disability is consistent with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, but not severe lumbosacral strain.

6.  The appellant's disability does not equate to favorable 
ankylosis of the entire thoracolumbar spine or severe 
limitation of motion of the lumbar spine; it does not equate 
to forward flexion of the thoracolumbar spine limited to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  The appellant has major depressive disorder, aggravation 
of which is proximately due to her service-connected low back 
disability.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.303(a), 3.310, and 
3.326(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  No arthritis of either hip, or either leg, or either foot 
is proximately due to, or the result of, the appellant's 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for the appellant's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5237 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that her low back disability is more 
disabling than reflected by the currently assigned 20 percent 
evaluation.  She further contends that she suffers from a 
psychiatric disorder and from arthritis of multiple joints 
that are due to her service-connected low back disability.  
The appellant also argues that she is unable to work because 
of service-connected disability.

The appellant testified at her personal hearing conducted at 
the RO in January 1998 that she suffered from sharp pains in 
her back and that she had a constant ache there all of the 
time.  She said that her back was stiff all of the time and 
that she had tingling and numbness in her legs that went all 
the way down to her feet, the left worse than the right.  The 
appellant testified that her VA doctor had told her that her 
arthritis was related to her service-connected back injury.  
She said that the back pain would wake her up at night and 
that she did not get much sleep without medication.  She 
reported that she needed help getting out of bed, to put on 
her socks and shoes, and with housework.  The appellant 
stated that VA had supplied her with a cane, a TENS unit and 
a back brace.  She said that she could stand 5 to 15 minutes 
without a rest, that she was unable to walk three blocks and 
that she could maybe lift ten pounds.  She said that she 
could not sit for long periods of time.  The hearing officer 
(not a doctor) noted that the appellant demonstrated 30 
degrees of forward flexion, 10 degrees of backward extension 
and 30 degrees of lateral rotation.  Finally, the appellant 
testified that x-rays of her hips and leg showed the presence 
of arthritis.

The appellant provided similar testimony at her November 2004 
videoconference Board hearing.  She said that her back was 
worse now and that she had less mobility.  She reported that 
she was unable to walk at times due to pain.  The appellant 
testified that she was depressed by a lot of things, not 
being able to walk around the block, for example.  She again 
stated that she had been diagnosed with arthritis of the 
hips, feet and legs.  She said that her VA doctor had told 
her that she was totally disabled and unable to work because 
of her back.  She said that she would have episodes where the 
back pain was so bad that she had to stay in bed two to three 
times per month.  She maintained that all of her problems 
stemmed from her service-connected back disability.



I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  In addition, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant underwent a VA psychiatric examination in May 
2001; the examiner reviewed the claims file.  The appellant 
reported chronic pain in her back, hips, legs and feet.  
After reviewing the claims file and examining the appellant, 
the examiner rendered an Axis I diagnosis of major depressive 
disorder, recurrent, moderate and without psychotic features; 
the examiner indicated that a somatoform pain disorder needed 
to be ruled out.  The examiner rendered an Axis II diagnosis 
of personality disorder, not otherwise specified (NOS) and 
listed chronic back pain and arthritis on Axis III.  The 
examiner opined that the appellant's diagnosed psychological 
disorder was not directly and solely related to her service-
connected back injury.  However, the examiner further stated 
that certainly the two were related, but that there were 
several other contributing factors to the appellant's 
psychopathology.

Review of the appellant's VA treatment records reveals that 
she was afforded a pain clinic consultation in September 
2002.  The associated note describes the appellant as 
massively obese and diagnoses of obesity, bilateral foot 
pain, chronic low back pain and depression associated with 
chronic pain were listed.



A.  Major depressive disorder

Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen, 
supra.

The evidence of record supports the notion that the 
appellant's service-connected low back disability has 
chronically made worse her major depressive disorder.  
Although there is evidence, as noted above, suggesting that 
the appellant's psychopathology cannot be directly attributed 
to the service-connected low back disability, the evidence 
equally suggests that her depression is exacerbated or 
aggravated by her service-connected low back disability, 
bringing the evidence at least into equipoise.  Consequently, 
the Board finds, with resolution of reasonable doubt in the 
veteran's favor, that the appellant's major depressive 
disorder has been made worse by the service-connected low 
back disability; a grant of secondary service connection is 
warranted.  38 C.F.R. § 3.102.  (The degree of impairment for 
which compensation may be paid is not a question now before 
the Board.  The Board's decision is limited to an award of 
service connection for the aggravation of the appellant's 
major depressive disorder.)

B.  Arthritis

Turning to the appellant's claim for secondary service 
connection for arthritis of her hips, legs and feet, the 
Board initially notes that the appellant has presented her 
own statements regarding the development of arthritis being 
etiologically related to her service-connected lumbar spine 
disability.  However, the record does not show that she is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the existence, nature and 
extent of any arthritis, or its etiologic relationship to her 
service-connected disability.  Consequently, her statements 
are credible concerning her subjective complaints and her 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between any arthritis of the hips, 
legs, or feet and her service-connected lumbar spine 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

(The Board also notes that the RO issued a rating decision, 
in January 2004, that denied the appellant's claims of 
entitlement to service connection for right and left heel 
spurs.  Therefore, the decision here will only address 
service connection for arthritis of the feet apart from, or 
other than, the heel spurs.)

The appellant points to Statements of Patient's Treatment 
dated in January 1997, and June 1997, as evidence that she 
has been diagnosed with arthritis.  These documents indicate 
that the appellant was being treated at a VA outpatient 
clinic for chronic low back pain.  It was further indicated 
that there was also "some arthritis problems in her hips, 
legs and feet."

Review of the appellant's VA medical records reveals that she 
underwent radiographic examination of her lower extremities 
in January 1998.  No previous examinations were available for 
comparison.  The x-rays of the appellant's right and left 
tibia and fibula revealed that bone mineralization and 
alignment were normal.  No osseous abnormalities were 
identified.  There was no soft tissue swelling.  Likewise, no 
osseous abnormalities were identified in the appellant's 
right and left femur, right and left hip, or right and left 
foot.  The x-rays were all described as normal studies.  A 
June 2002 x-ray of the hips was normal.  Prior to her heel 
spur surgeries, the appellant underwent radiographic 
examination of her feet in November 2001, May 2002, and June 
2002.  The only findings were bilateral tiny enthesophytes at 
the insertion of the plantar tendon on the calcaneus.  The 
feet otherwise demonstrated no focal bony abnormality and the 
interphalangeal and tarsal-metatarsal joint spacing was 
normal.  The appellant underwent additional hip x-rays in 
September 2003; no acute or suspicious osseous lesions were 
seen.  The clinical impression was an unremarkable study of 
the bilateral hips.  A May 2004 note from a VA Rheumatology 
Clinic states that x-rays of the hips were within normal 
limits.

In the absence of proof of a current disease or injury, a 
grant of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record documenting the existence of any 
current arthritis of the appellant's hips, legs, or feet, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection.

While the appellant has been treated for complaints of pain 
in her hips, legs and feet, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The record contains medical evidence that does not support a 
past or current diagnosis of arthritis of the hips, legs or 
feet.  Given the absence of radiographic evidence of the 
existence of the claimed arthritis, the evidence cannot 
establish a causal connection between the claimed arthritis 
of the hips, legs and feet and a service-connected 
disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for arthritis of the hips, legs and feet 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

By a January 1981 rating decision, the appellant was service 
connected for the residuals of a low back injury.  These 
residuals included strain and were assigned an initial 
evaluation of 10 percent under Diagnostic Code 5295, 
effective from October 1980.  In a rating decision issued in 
June 1997, the evaluation for the low back disability was 
increased to 20 percent, effective in March 1997.  The 20 
percent evaluation was assigned under Diagnostic Code 5295-
5292 based on decreased range of motion of the lumbar spine.

A.  Medical evidence

Review of the medical evidence of record reveals that the 
appellant was seen in a VA outpatient clinic for treatment of 
her low back on a few occasions between June 1996 and March 
1997.  She did not want to try a different muscle relaxant.

In April 1997, the appellant underwent a VA medical 
examination; she complained of low back pain and reported VA 
treatment for it.  The appellant also reported intermittent 
exacerbations and said that the pain occurred on a daily 
basis with variable intensity.  She reported very limited 
activity tolerance.  The examiner noted that her current 
treatment was primarily by way of medication.  On physical 
examination, the appellant exhibited a normal gait.  She was 
unable to heel-toe walk.  She demonstrated 35 degrees of 
forward flexion, 20 degrees of extension, 10 degrees of left 
lateral flexion, 12 degrees of right lateral flexion and 20 
degrees of right and left rotation.  The examiner noted a 
slight loss of muscle function in the lower extremity major 
muscle groups.  Straight leg raising was positive on the left 
at 15 degrees and at 35 degrees on the right.  Sensation was 
intact.  Radiographic examination of the lumbar spine 
revealed no abnormality.  The examiner rendered a diagnosis 
of chronic lumbar strain with radicular features, possible L5 
or S1 radiculitis.  

The appellant underwent another VA medical examination in 
September 1997.  She used a cane to ambulate and demonstrated 
a slow deliberate gait.  She said that she was unable to 
perform any work activities.  She demonstrated 40 degrees of 
forward flexion, 15 degrees of extension and 15 degrees of 
right and left lateral flexion.  There was no spasm or 
deformity.  The appellant had normal muscle strength and the 
sensory examination was normal.  Straight leg raises were 
negative bilaterally.  MRI testing revealed no significant 
spinal canal stenosis and no herniated nucleus pulposus 
(HNP).  EMG testing was normal with no electrical evidence of 
acute lumbosacral radiculopathy.

Review of the VA outpatient clinic records indicates that the 
appellant was seen in September 1997; the doctor noted that 
the appellant was last seen two months prior.  The doctor 
sent the appellant to Prosthetics for a cane.  The appellant 
was next seen in January 1998; radiographic examination of 
the lumbar spine revealed that the vertebral body heights and 
the intervertebral disc spaces were maintained at all levels.  
Anterior osteophytes were present at T12 and L1-4.  The 
clinical impression was levoscoliosis likely positional in 
nature and mild degenerative changes involving the 
lumbosacral spine manifested by osteophyte formation.  In 
July 1998, the doctor noted that the appellant had last been 
seen four months prior.  The appellant reported some 
stiffness in the mornings.  In August 1999, the doctor noted 
that the appellant had last been seen six months prior.  She 
was noted to have had a flare-up and to be using a cane again 
for ambulation.  A week later she completed a TENS trial; she 
had rated her pain as 6/10 in the lumbosacral region 
bilaterally.  Her range of motion was limited in flexion and 
rotation.  Strength was 4/5 and straight leg raises were 
positive at 40 degrees bilaterally.  In February 2000, and in 
August 2000, the doctor noted that the appellant had last 
been seen six months prior.  

The appellant underwent another VA medical examination in 
June 2000; the examiner reviewed the claims file.  The 
appellant stated that she used a cane to ambulate and she 
described increasing symptoms relating to her right lower 
extremity with radiculopathy down the posterior aspect of the 
right leg on movement.  On physical examination, the examiner 
said that the appellant's ambulation was quite labored and 
non-physiologic.  The appellant demonstrated 50 degrees of 
forward flexion before experiencing pain.  Deep tendon 
reflexes were intact.  On straight leg raising, the appellant 
reported excruciating pain at 15 degrees bilaterally; the 
examiner stated that this did not correlate with her 
demonstrated forward flexing capabilities.  Radiographic 
examination revealed very mild degenerative disease.  The 
examiner rendered a clinical impression of complaints of low 
back pain with variable examination.  An addendum noted that 
the appellant failed to report for MRI and EMG testing.

In May 2001, the doctor noted that the appellant had last 
been seen eight months prior for her chronic low back pain.  
She continued to ambulate with a cane.  In July 2001, the 
appellant called to report a flare-up of three days' 
duration.  In August 2001, the appellant complained of 
increased low back pain, especially in the left upper buttock 
area.  She said that this pain could keep her awake at night.  
In November 2001, a note indicated that the appellant's low 
back pain was well controlled with her present regimen.  A 
podiatrist's note that same month stated that the lumbar 
radiculopathy was probably attributing to plantar fasciitis.  
After cortisone shots in both heels, the appellant reported 
that she was able to walk without pain for the first time in 
a very long time and that the shots had helped her back as 
well.  The appellant underwent heel spur surgery in April 
2002, and June 2002.  An associated note dated in April 2002 
indicates that the appellant's back condition was assessed as 
stable.

The appellant underwent another VA medical examination in 
November 2002; she complained of constant pain in her back, 
as well as pain with prolonged activity.  She reported 
paresthesia down the right leg to the foot.  The appellant 
stated that her right leg sometimes gave out and that the 
pain in her lower back radiated to the right hip.  She also 
reported morning stiffness, muscle spasms, decreased 
activity, use of a cane for ambulation and daily pain that 
was 10/10.  On physical examination, the examiner said that 
the appellant had normal musculature of the back.  There was 
tenderness to palpation of the lumbar spine.  She 
demonstrated 45 degrees of forward flexion, 5 degrees of 
extension and 30 degrees of right and left lateral flexion.  
Deep tendon reflexes were 2+ and equal.  Straight leg raises 
were negative bilaterally.  Strength testing was 5/5 and 
equal in the lower extremities.  MRI examination revealed 
multi-level degenerative disc disease (DDD) with disc space 
narrowing and osteophytosis.  There were disc bulges at the 
L1-L5 levels, but there was no significant spinal stenosis.

The report of an August 2003 new patient first visit 
indicates that the appellant reported her back pain to be 
unbearable.  A September 2003 VA clinic note indicates that 
the appellant complained of chronic low back pain that was 
worse lately through her left hip and leg.  

In February 2004, the appellant demonstrated an antalgic gait 
independently.  A March 2004 VA clinic note indicates that 
the appellant was last seen four months prior and that she 
continued to ambulate with a cane.  The appellant was seen in 
a VA Rheumatology Clinic in May 2004; she was noted to have a 
history of multiple musculoskeletal complaints, a positive 
anti-nuclear antibody (ANA) and a positive rheumatoid factor 
(RF).  She complained of low back pain with radiation into 
the right buttock and lateral leg.  Treatment was noted to 
have been with narcotics and physical therapy.  The appellant 
reported that the pain was worse than 10/10, that she had 
difficulty with stairs, that she had nighttime pain and that 
the pain was worse with activity throughout the day.  She 
also reported morning stiffness.  The appellant said the 
Percocet helped most pains, but not all of the time.  On 
physical examination, there was right trochanteric bursitis.  
There was bilateral mild low back spasm.  The appellant 
demonstrated 30 degrees of forward flexion, 20 degrees of 
left lateral bending and 30 degrees of right lateral bending; 
this was limited due to pain.  There were +10/18 tender 
points.  The doctor noted that a recent MRI had revealed 
osteoarthritis of the low back with disc bulging.  The doctor 
suspected the appellant's generalized pain was due to 
myofascial pain syndrome/fibromyalgia.  In August 2004, the 
appellant reported worsening of her back condition over the 
past few years.



B.  Analysis

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating contained a number 
of Diagnostic Codes relating to the lumbar spine.  Moderate 
limitation of motion of the lumbar spine was rated 20 percent 
under Diagnostic Code 5292.  A 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks under Diagnostic Code 5293.  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.  38 C.F.R. § 4.71a 
(1996).

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (1996).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (1996).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating.  Id.  (Incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.)  

Subsequently, the enumerated criteria for back disabilities 
set forth in VA's Schedule were changed, effective September 
26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The 
appellant was notified of these new criteria in the March 
2004 Supplemental Statement of the Case).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians her subjective complaints of extreme chronic pain 
and pain on use, and recent objective medical evidence did 
show findings of spasms in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  Although the 
most recent objective medical evidence does not show any 
findings of weakness or atrophy, the appellant was noted to 
exhibit spasms.  In addition, the appellant has consistently 
complained of low back pain that is worse on use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
does not approximate the schedular criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 5292, 5293 or 
5295 (2002).  The pain and functional limitations caused by 
the lumbar spine disorder are contemplated in the evaluation 
for limitation of motion of the lumbar spine that is 
represented by that rating.

The appellant is currently only service-connected for a 
lumbar strain.  In addition, no ankylosis of the lumbar spine 
has been clinically demonstrated.  Therefore Diagnostic Codes 
5293 and 5289 are not helpful to the appellant's case.  The 
Board has also considered the degree of limitation of motion 
that the appellant has, which in this case is moderate, with 
findings that are sometimes slight, rarely severe and usually 
moderate.  Thus an evaluation in excess of 20 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, the appellant is not service-
connected for disc syndrome.  That issue has not been 
adjudicated.

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; nor has she demonstrated favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5237.  38 C.F.R. § 4.71a (2004).

The appellant has indicated that she should be rated as more 
than 20 percent disabled for her low back disability due to 
her symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate moderate 
limitation of motion with pain on motion and muscle spasms.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to her lumbar spine 
disability because they consider the overall industrial 
impairment due to her low back.

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular rating

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the low back 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for disabilities of the lumbar spine, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for her low back disability and she has not 
sought other than sporadic treatment for this condition.  The 
appellant has not offered any objective evidence of any 
symptoms associated with the in-service low back injury that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate her claims by means of 
letters sent to the appellant by the RO in January 2002, and 
February 2004, as well as the discussion in the Statements of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  These documents informed the appellant of what the 
evidence had to show to establish entitlement, what evidence 
was still needed from her and what VA's duty to assist was in 
obtaining evidence for her claims.  The appellant was 
notified of the information necessary to substantiate her 
claims.  She was also told that she needed to ensure that all 
pertinent evidence was submitted.  The RO also sent the 
appellant a Supplemental Statement of the Case (SSOC) in 
March 2004, in which she was informed of the changes in the 
Diagnostic Codes relating to the lumbar spine and she was 
provided with the text of 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5106 in that document, as well as in the January 2004 
Statement of the Case.  Therefore, VA has no outstanding duty 
to inform.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to any notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA medical examinations, as well 
as an RO hearing and a Board hearing.  Private outpatient 
treatment records were obtained and associated with the 
claims file, as were Social Security Administration records.  
The appellant did not provide any information to VA 
concerning treatment records that she wanted the RO to obtain 
for her that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

Secondary service connection for aggravation of the 
appellant's major depressive disorder is granted.

Secondary service connection for arthritis of the hips, legs 
and feet is denied.

An evaluation in excess of 20 percent for the appellant's low 
back disability is denied.


REMAND

The Board notes that the appellant's claim of entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the claim of entitlement to secondary service connection 
for a psychiatric disorder, which claim was granted in the 
decision above.  In other words, until the RO assigns a 
rating for the major depressive disorder, the TDIU claim can 
not properly be adjudicated.  Therefore, consideration of the 
issue of entitlement to TDIU must be deferred pending the 
development delineated below.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
recent dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided her with relevant evaluation or 
treatment for her low back disorder or 
her psychiatric disorder.  The appellant 
should also be instructed to provide all 
evidence in her possession relative to 
her TDIU claim.  After obtaining the 
appropriate release forms from the 
appellant, the RO should contact each 
physician, hospital or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the TDIU claim, 
including all VA treatment in Columbus, 
Cincinnati and Dayton, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  The RO should thereafter review the 
appellant's TDIU claim.  If any 
additional evidentiary development is 
required, such as a medical examination 
to ascertain the combined effect of 
service-connected disability on the 
veteran's ability to work, the RO should 
undertake the development.  

3.  The RO should re-adjudicate the 
appellant's TDIU claim.  (This might 
likely be done in conjunction with the 
award of any rating deemed appropriate 
for the major depressive disorder.)  The 
re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


